Exhibit 10.1

 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of December 31, 2008 by and between The Finish Line, Inc. (the
“Company”) and Gary D. Cohen (“Executive”).
 
WHEREAS, Executive is currently employed by the Company and is a party to that
certain Employment Agreement (the “Original Agreement”) between the Company and
Executive dated October 30, 2006 (the “Effective Date”); and
 
WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive agree as follows:
 
1.      Employment; Term. The Company hereby agrees to continue to employ
Executive, and Executive hereby accepts such employment with the Company, in
each case, on the terms and subject to the conditions hereinafter set forth.
Subject to the provisions of Section 7 of this Agreement, Executive shall be
employed by the Company for a three-year period commencing on the Effective Date
and ending on the third anniversary of the Effective Date (as such period may be
extended pursuant to the terms hereof, the “Employment Term”) on the terms and
subject to the conditions set forth in this Agreement; provided, however, that
commencing with the third anniversary of the Effective Date and on each
anniversary thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto with written notice at least 180 days
before the next Extension Date that the Employment Term shall not be so extended
(“Non-Renewal Notice”).
 
2.      Position.
 
(a)                 While employed by the Company hereunder, Executive shall
serve as the Company’s Executive Vice President, General Counsel and Secretary.
In such position, Executive shall have such duties and authority as shall be
determined from time to time by the Company’s Chief Executive Officer (the
“CEO”) and the board of directors of the Company (the “Board”).
 
(b)                 While employed by the Company hereunder, Executive will
devote his full business time and best efforts to the performance of Executive’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services to the Company either directly or indirectly,
without the prior written consent of the Board or the CEO.
 
(c)                 Executive’s principal place of employment shall be at the
Company’s corporate headquarters in Indianapolis, Indiana.
 
3.      Base Salary. As compensation for services rendered to the Company, the
Company shall initially pay Executive a base salary at the annual rate of
$318,000.00. Executive shall be entitled to such increases in Executive’s base
salary, if any, as may be determined from time to time in
 

--------------------------------------------------------------------------------


 
the sole discretion of the Board. Executive’s annual base salary, as in effect
from time to time, is hereinafter referred to as the “Base Salary.”
 
4.      Bonus. In addition to the Base Salary, the Executive shall be eligible
to participate in such annual and long-term incentive bonus compensation
programs or arrangements established from time to time for executives of the
Company.
 
5.      Employee Benefits. While employed by the Company hereunder, Executive
shall be entitled to participate in the Company’s employee benefit plans as in
effect from time to time, on the same basis as those benefits are generally made
available to other peer executives of the Company.
 
6.      Business Expenses. While employed by the Company hereunder, reasonable
business expenses (including travel expenses) incurred by Executive in the
performance of Executive’s duties hereunder shall be reimbursed by the Company
in accordance with Company policies.
 
7.      Termination. Executive’s employment hereunder may be terminated by
either party at any time and for any or no reason; provided that Executive will
be required to give the Company advance written notice of any resignation of
Executive’s employment (as set forth in this Section 7). Notwithstanding any
other provision of this Agreement, the provisions of this Section 7 shall
exclusively govern Executive’s rights upon termination of employment with the
Company and its affiliates.
 
(a)                 By the Company For Cause or By Executive Resignation without
Good Reason.
 
(i)           Executive’s employment hereunder may be terminated by the Company
for Cause (as defined below) at any time upon delivery of advance written notice
to Executive and, if in the reasonable determination of the Company the acts or
omissions of Executive providing the basis for termination for Cause as set
forth in Section 7(a)(ii) are curable, after Executive’s failure to cure during
a period of 35 days following the date of the delivery of such written notice.
Any determination of a Cause by the Company pursuant to the items contained in
Sections 7(a)(ii)(A), (B) and (D) may only be made by a majority of the Board.
Executive’s employment hereunder shall terminate automatically upon Executive’s
resignation without Good Reason (as defined in Section 7(c)); provided that
Executive will be required to give the Company at least 30 days advance written
notice of a resignation without Good Reason.
 
(ii)           For purposes of this Agreement, “Cause” shall mean (A) the
willful and continued failure by Executive to perform his material duties with
respect to the Company or its affiliates for a period of more than 30 days; (B)
the willful or intentional engaging by Executive in conduct within the scope of
his employment that causes material and demonstrable injury, monetarily or
otherwise, to the Company including, without limitation, embezzlement or theft;
(C) Executive’s conviction for, or a plea of nolo contendere to, the commission
of a felony involving moral turpitude; or (D) a material breach of Executive’s
covenants set forth in Section 8 and 9 of this Agreement that causes a material
and demonstrable injury, monetarily or otherwise, to the Company.
 
(iii)           If Executive’s employment is terminated by the Company for
Cause, or if Executive resigns without Good Reason (except under the
circumstances described in Section 7(e) or as provided in Section 7(d)(iii)),
Executive shall be entitled to receive:
 
(A)                 the Base Salary through the date of termination (including
payment for any accrued but unused vacation time);
 
2

--------------------------------------------------------------------------------


 
(B)                 any earned but unpaid portion of Executive’s annual
performance bonus (if any) for the year preceding the year in which such
termination occurs;
 
(C)                 reimbursement for any unreimbursed business expenses
properly incurred by Executive in accordance with Company policy prior to the
date of Executive’s termination; and
 
(D)                 such employee benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company according to their
terms (the amounts described in clauses (A) through (D) hereof, reduced by any
amounts owed by Executive to the Company, being referred to as the “Accrued
Rights”).
 
Following such termination of Executive’s employment by the Company for Cause or
resignation without Good Reason by Executive, except as set forth in this
Section 7(a)(iii) or in Section 7(e) or Section 7(d), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
 
(b)                 Disability or Death.
 
(i)           Executive’s employment hereunder shall terminate upon Executive’s
death and may be terminated by the Company if Executive becomes (in the good
faith judgment of the Board) physically or mentally incapacitated and is
therefore unable for a period of three (3) consecutive months or for an
aggregate of six (6) months in any twelve (12) consecutive month period to
perform Executive’s duties (such incapacity is hereinafter referred to as
“Disability”).
 
(ii)           Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive the Accrued Rights.
 
Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
 
(c)                 By the Company Without Cause, Resignation of Executive with
Good Reason or Non-Renewal of Agreement.
 
(i)           Executive’s employment hereunder may be terminated by the Company
at any time without Cause. Executive’s employment hereunder may be terminated by
Executive for Good Reason (as defined below).
 
(ii)          For purposes of this Agreement, “Good Reason” shall mean if, other
than for Cause, any of the following has occurred: (A) any reduction in the Base
Salary or Executive’s annual bonus opportunity (except for across the board
reductions for all similarly situated executives of the Company); (B) a transfer
of Executive’s primary workplace by more than thirty-five (35) miles from its
location as of the Effective Date; (C) a material breach by the Company of this
Agreement; or (D) if such termination of employment occurs within 30 days prior
to or 2 years following a Change in Control (as defined in Section 7(d)), any of
(1) a substantial reduction in Executive’s authority, duties or
responsibilities, or (2) the assignment of any duties or responsibilities
inconsistent with Executive’s position with the Company; provided, however,
that, in each case, Good Reason shall cease to exist for an event to the extent
that (x) Executive shall have consented, in advance, to such event, (y) 90 days
shall
 
3

--------------------------------------------------------------------------------


 
elapsed following the initial existence of such event without the Company
receiving notice of Good Reason for such event, or (z) Executive has provided
the Company with a notice specifying the event within 90 days of the initial
existence of such event and the Company has failed to remedy the event within 30
days after receipt of such notice from Executive.
 
(iii)           Except as set forth in Section 7(d), if Executive’s employment
is terminated by the Company without Cause (other than by reason of death or
Disability) or if Executive resigns for Good Reason, in either case, other than
within the period that begins 30 days prior to a Change in Control and ends 2
years following a Change in Control, Executive shall be entitled to receive:
 
(A)                 the Accrued Rights; and
 
(B)                 subject to (I) Executive’s continued compliance with the
provisions of Sections 8 and 9 hereof and (II) Executive’s execution and
non-revocation of a general release in favor of the Company and its affiliates
in a form reasonably acceptable to the Company:
 
(1)           a lump sum cash payment equal to the Base Salary, payable, subject
to Section 7(g), within 30 days following the date of such termination of
employment (the “Termination Date”); and
 
(2)           continued provision of group health benefits to Executive and his
dependents for one year following the Termination Date in accordance with the
terms thereof and with the same cost as if Executive remained employed during
such period; and
 
(3)           if Executive was eligible to receive one or more cash bonuses for
the calendar year during which Executive’s employment is terminated (the
“Termination Year”), an amount equal to the greater of (y) a pro-rated portion
(based on the number of days in the Termination Year during which Executive was
employed) of the annual bonus and any other bonus Executive would have received
for Termination Year had he remained employed through the entire year (based on
the Company’s actual results for the Termination Year) or (z) the average annual
bonus actually paid to Executive over the three full fiscal years prior to the
Termination Date, payable, subject to Section 7(g), when bonuses are generally
paid to the Company’s executives for the Termination Year but no later than two
and one half months after the end of the year in which the bonus was earned.
 
(iv)           Except as set forth in Section 7(d), if the Company provides
Executive with a written Non-Renewal Notice and in connection therewith,
notifies Executive that his employment shall terminate without Cause at the end
of the Employment Term, Section 7(c)(iii) shall not apply and Executive shall be
entitled to receive, if Executive does not resign, die or suffer a Disability
prior to the end of the Employment term or if Executive is not terminated for
Cause prior to the end of the Employment Term:
 
(A)                 the Accrued Rights; and
 
(B)                 subject to (I) Executive’s continued compliance with the
provisions of Sections 8 and 9 hereof and (II) Executive’s execution and
non-revocation of a general release of employment related claims in favor of the
Company and its affiliates in a form reasonably acceptable to the Company:
 
4

--------------------------------------------------------------------------------


 
(1)           a lump sum cash payment equal to the Base Salary, payable, subject
to Section 7(g), within 30 days following the Termination Date;
 
(2)           continued provision of group health benefits to Executive and his
dependents for one year following the Termination Date in accordance with the
terms thereof and with the same cost as if Executive remained employed during
such period; and
 
(3)           if Executive was eligible to receive one or more cash bonuses for
the calendar year during which Executive’s employment is terminated (the
“Termination Year”), an amount equal to a pro-rated portion (based on the number
of days in the Termination Year during which Executive was employed) of the
annual bonus and any other bonus Executive would have received for Termination
Year had he remained employed through the entire year (based on the Company’s
actual results for the Termination Year), payable, subject to Section 7(g), when
bonuses are generally paid to the Company’s executives for the Termination Year
but no later than two and one half months after the end of the year in which the
bonus was earned.
 
Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 7(c)(iii),
Section 7(c)(iv) or in Section 7(d), Executive shall have no further rights to
any compensation or any other benefits under this Agreement.
 
(d)                 Change in Control.
 
(i)           For purposes of this Agreement, “Change in Control” shall mean the
consummation of one or more of the following:
 
(A)                 the sale, exchange, lease or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company to any “person” or “group” (as such terms are used in the Securities
Exchange Act of 1934, as amended);
 
(B)                 any person or group, other than Alan Cohen, David Klapper or
Larry Sablosky (each a “Founder”), is or becomes the beneficial owner, directly
or indirectly, of more than 35% of the total voting power of the voting stock of
the Company (or any entity which controls the Company or which is a successor to
all or substantially all of the assets of the Company), including by way of
merger, consolidation, tender or exchange offer or otherwise;
 
(C)                 a merger, consolidation or similar reorganization of the
Company with or into another entity, if the shareholders of the common stock of
the Company immediately prior to such transaction do not own a majority of the
voting power of the voting stock of the surviving company or its parent
immediately after the transaction in substantially the same proportions as
immediately prior to such transaction; or
 
(D)                 during any 12-month period, individuals who at the beginning
of such period constituted the Board (together with any new directors whose
election by the Board (whether through the filling of a vacancy or otherwise) or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the directors of the Company then still in office, who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors then in office.
 
5

--------------------------------------------------------------------------------


 
(ii)           In the event of a Change in Control (determined without regard to
subclause (A) of the definition set forth in Section 7(d)(i)), notwithstanding
any provision in any equity compensation plan maintained by the Company or any
award agreement between the Company and Executive, all stock options and awards
of restricted stock granted to Executive, which are outstanding and have not
otherwise vested shall be deemed vested immediately prior to the consummation of
the Change in Control (determined without regard to subclause (A) of the
definition set forth in Section 7(d)(i)). For purposes of this Section 7(d)(ii),
the terms “stock option” and “restricted stock” should be read to include all
other similar equity instruments.
 
(iii)           If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns for
Good Reason, in either case, during the period that begins 30 days prior to a
Change in Control (as defined below) and ends 2 years following a Change in
Control, Executive shall be entitled to receive:
 
(A)                 the Accrued Rights; and
 
(B)                 subject to (I) Executive’s continued compliance with the
provisions of Sections 8 and 9 hereof and (II) Executive’s execution and
non-revocation of a general release of employment related claims in favor of the
Company and its affiliates in a form reasonably acceptable to the Company:
 
(1)           a lump sum cash payment equal to 2.5 times the sum of (i) the Base
Salary, plus (ii) Executive’s target annual bonus for Termination Year, plus
(iii) the value of any other bonus the executive could have earned during the
year of termination pursuant to the Company’s then existing bonus programs,
payable, subject to Section 7(g), within 30 days following the Termination Date;
and
 
(2)           continued provision of group health benefits to Executive and his
dependents for two years following the Termination Date in accordance with the
terms thereof and with the same cost as if Executive remained employed during
such period.
 
Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 7(d)(iii),
Section 7(c)(iii), or Section 7(c)(iv), Executive shall have no further rights
to any compensation or any other benefits under this Agreement.
 
(e)                 By Executive without Good Reason Following a Change in
Control. If Executive resigns without Good Reason during the 30-day period that
begins on the first anniversary of a Change in Control, Executive shall be
entitled to receive:
 
(i)           the Accrued Rights; and
 
(ii)           subject to (I) Executive’s continued compliance with the
provisions of Sections 8 and 9 hereof and (II) Executive’s execution and
non-revocation of a general release in favor of the Company and its affiliates
in a form reasonably acceptable to the Company, a lump sum cash payment equal to
the Base Salary, payable, subject to Section 7(g), within 30 days following the
Termination Date.
 
(f)                 Parachute Taxes.
 
(i)           If any payments, rights or benefits (whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement of Executive with
the Company or any person
 
6

--------------------------------------------------------------------------------


 
affiliated with the Company) (“Covered Payments”) received or to be received by
Executive will be subject to the tax (the “Excise Tax”) imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”) (or any similar
tax that may hereafter be imposed), then, except as set forth in Section
7(f)(ii), the Company shall pay to Executive an amount in addition to the
Covered Payments (“Gross-Up Payment”) as calculated below. The Gross-Up Payment
shall be in an amount such that, after deduction of any Excise Tax on the
Covered Payments and any federal, state and local income and employment tax and
Excise Tax on the Gross-Up Payment, but before deduction for any federal, state
or local income and employment tax on the Covered Payments, the net amount
retained by the Executive shall be equal to the Covered Payments.
 
(ii)           Notwithstanding anything in this Agreement to the contrary, if
the Covered Payments do not exceed 110% of Safe Harbor Amount (as defined
below), then the portion of the Covered Payments that would be treated as
“parachute payments” under Section 280G of the Code (“Covered Parachute
Payments”) shall be reduced so that the Covered Parachute Payments, in the
aggregate, are reduced to the Safe Harbor Amount. For purposes of this
Agreement, the term “Safe Harbor Amount” means the largest portion of the
Covered Payments that would result in no portion of the Covered Payments being
subject to the Excise Tax. In the event that it is determined that the amount of
any Covered Payments will be reduced in accordance with this Section 7(f),
Executive shall have the right to designate which of the Covered Payments shall
be reduced and to what extent, provided that Executive may not so elect to the
extent that, in the determination of counsel to the Company, such election would
cause Executive to be subject to the Excise Tax.
 
(iii)           The determination of (A) whether an event described in Section
280G(b)(2)(A)(i) of the Code has occurred, (B) the amount of any Gross-Up
Payment, (C) the value of any Covered Parachute Payments and the Safe Harbor
Amount, (D) whether any reduction in the Covered Payments is required under
Section 7(f)(ii), and (E) the amount of any such reduction, shall be made
initially by an independent accounting firm selected by the Board as constituted
prior to any Change in Control (the “Accountants”). For purposes of making the
calculations required by this Section 7(f), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 7(f). The Company
shall bear and be solely responsible for all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section 7(f).
 
(iv)           Executive shall promptly notify the Company in writing of any
claim by any taxing authority that, if successful, would require the payment by
the Company of a Gross-Up Payment; provided, however, that failure by Executive
to give such notice promptly shall not result in a waiver or forfeiture of any
of Executive’s rights under this Section 7(f), except to the extent of actual
damages suffered by the Company as a result of such failure. If the Company
notifies Executive in writing within 15 days after receiving such notice that it
desires to contest such claim (and demonstrates to the reasonable satisfaction
of Executive its ability to pay any resulting Gross-Up Payment), Executive
shall:
 
7

--------------------------------------------------------------------------------


 
(A)                 give the Company any information reasonably requested by the
Company relating to such claim;
 
(B)                 take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company that is reasonably acceptable to Executive;
 
(C)                 cooperate with the Company in good faith in order
effectively to contest such claim; and
 
(D)                 permit the Company to participate in any proceedings
relating to such claim;
 
provided, however, that the Company’s actions do not unreasonably interfere with
or prejudice Executive’s disputes with the taxing authority as to other issues;
and provided, further, that the Company shall bear and pay on an after-tax and
as-incurred basis, all attorneys fees, costs and expenses (including additional
interest, penalties and additions to tax) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after-tax and
as-incurred basis, for all resulting taxes (including, without limitation,
income and excise taxes), interest, penalties and additions to tax.
 
(v)           Notwithstanding anything herein to the contrary, any payment
required under this Section 7(f) shall be made by the end of Executive’s taxable
year next following the Company’s taxable year in which Executive remits the
payment.  In addition, any right to reimbursement of expenses incurred due to a
tax audit or litigation addressing the existence or amount of a tax liability,
whether Federal, state, local, or foreign, shall be made by the end of
Executive’s taxable year following Executive’s taxable year in which the taxes
that are the subject of the audit or litigation are remitted to the taxing
authority, or where as a result of such audit or litigation no taxes are
remitted, the end of Executive’s taxable year following Executive’s taxable year
in which the audit is completed or there is a final and nonappealable settlement
or other resolution of the litigation.  This Section 7(f)(v) shall be
interpreted consistent with Treas. Reg. § 409A-3(i)(1)(v).
 
(g)                 Effect of Section 409A of the Code. Notwithstanding anything
to the contrary in this Agreement, if the Company determines (i) that on the
date Executive’s employment with the Company terminates or at such other time
that the Company determines to be relevant, Executive is a “specified employee”
(as such term is defined under Section 409A) of the Company and (ii) that any
payments to be provided to Executive pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code (“Section
409A Taxes”) if provided at the time otherwise required under this Agreement
then (A) such payments shall be delayed until the date that is six months after
date of Executive’s “separation from service” (as such term is defined under
Section 409A of the Code) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes (the “Payment Delay Period”) and (B) such payments shall be increased by
an amount equal to interest on such payments for the Payment Delay Period at a
rate equal to the prime rate in effect as of the date the payment was first due
plus one point (for this purpose, the prime rate will be based on the rate
published from time to time in The Wall Street Journal).
 
8

--------------------------------------------------------------------------------


 
(h)                 Notice of Termination. Any termination of employment by the
Company for Cause shall be communicated by written Notice of Termination to
Executive in accordance with Section 11(h) hereof. In addition, any termination
of employment by Executive for Good Reason shall be communicated by written
Notice of Termination to the Company in accordance with Section 11(h) hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated.
 
(i)                 Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees that Executive shall automatically
be deemed to have resigned, as of the date of such termination, from the Board
(and any committees thereof) and the board of directors or similar governing
body (and any committees thereof) of any of the Company’s affiliates, and any
position in which Executive is acting on behalf of or as a representative of the
Company (such as a trustee or administrative committee member with respect to a
tax-qualified retirement plan).
 
8.      Non-Competition; Non-Solicitation.
 
(a)                 Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:
 
(i)           During the Restricted Period (as defined below), Executive will
not, whether on Executive’s own behalf or on behalf of or in conjunction with
any person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly:
 
(A)                 engage, in a competitive capacity, in any business that
competes with the Company’s business in the athletic specialty and/or sporting
goods retail industry (a “Competitive Business”) in the United States;
 
(B)                 in a competitive capacity, enter the employ of, or render
any services to, or enter into any contractual agreement or relationship with
any Person (or any division or controlled or controlling affiliate of any
Person) that engages in a Competitive Business;
 
(C)                 acquire a financial interest in, or otherwise become
actively involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant or transfer any business to, or in any other way facilitate any
other Person’s ability to engage in a Competitive Business; or
 
(D)                 interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of its affiliates and its customers, suppliers,
partners, investors or vendors.
 
(ii)           Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Competitive Business that are publicly traded on a
national or regional stock exchange or on the over-the-counter market if
Executive (i) is not a controlling Person of, or a member of a group that
controls, such Person and (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.
 
9

--------------------------------------------------------------------------------


 
(iii)           During the Restricted Period, Executive shall not, whether on
Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
 
(A)                 solicit or encourage any employee of the Company or its
affiliates to leave the employment of the Company or its affiliates; or
 
(B)                 hire any such employee who was employed by the Company or
its affiliates as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or its affiliates coincident
with, or within one year prior to or after, the termination of Executive’s
employment with the Company.
 
(b)                 It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this Section 8
to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
 
(c)                 For purposes of this Agreement, “Restricted Period” shall
mean the period commencing on the Effective Date and ending (i) 12 months
following the Termination Date if Executive’s employment with the Company
terminates under the circumstances described in Section 7(c) or Section 7(e),
(ii) 24 months following the Termination Date if Executive’s employment with the
Company terminates under the circumstances described in Section 7(d)(iii), or
(iii) upon the date Executive ceases to be employed by the Company for any other
reason.
 
9.      Confidentiality; Intellectual Property.
 
(a)                 Confidentiality.
 
(i)           Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other Person (other than the Company);
or (y) disclose, divulge, reveal, communicate, share, transfer or provide access
to any Person outside the Company (other than its professional advisers who are
bound by confidentiality obligations), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, store site selection, new
store openings, government and regulatory activities and approvals — concerning
the past, current or future business, activities and operations of the Company,
its subsidiaries or affiliates and/or any third party that has disclosed or
provided any of same to the Company on a confidential basis (“Confidential
Information”) without the prior written authorization of the Board.
 
(ii)           “Confidential Information” shall not include any information that
is (a) generally known to the industry or the public other than as a result of
Executive’s breach of this
 
10

--------------------------------------------------------------------------------


 
covenant; (b) made legitimately available to Executive without a confidentiality
restriction by a third party without breach of any confidentiality obligation of
that third party; or (c) required by law to be disclosed; provided that
Executive shall give prompt written notice to the Company of such requirement,
disclose no more information than is so required, and cooperate with any
attempts by the Company to obtain a protective order or similar treatment.
 
(iii)           Except as required by law, Executive shall not disclose to
anyone, other than Executive’s immediate family and legal or financial advisors,
the existence or contents of this Agreement; provided that Executive may
disclose to any prospective future employer the provisions of Sections 8 and 9
of this Agreement provided they agree to maintain the confidentiality of such
terms.
 
(iv)           Upon termination of Executive’s employment with the Company for
any reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.
 
(b)                 The provisions of this Section 9 shall survive the
termination of Executive’s employment for any reason.
 
10.                 Specific Performance. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 8 or Section 9 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy that may then be available.
 
11.                 Miscellaneous.
 
(a)                 Governing Law; Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana,
without regard to conflicts of laws principles thereof. Any and all disputes
between the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in the Southern District of
Indiana, or, if not maintainable therein, then in an appropriate Indiana state
court in Marion County, Indiana. The parties acknowledge that such courts have
jurisdiction to interpret and enforce the provisions of this Agreement, and the
parties consent to, and waive any and all objections that they may have as to,
personal jurisdiction and/or venue in such courts.
 
11

--------------------------------------------------------------------------------


 
(b)                 Entire Agreement/Amendments. This Agreement contains the
entire understanding of the parties with respect to the employment of Executive
by the Company. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
 
(c)                 No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
 
(d)                 Severability. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.
 
(e)                 Assignment. This Agreement, and all of Executive’s rights
and duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force or effect. This Agreement may
be assigned by the Company to a Person that is an affiliate or a successor in
interest to any portion of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor Person.
 
(f)                 Set Off; No Mitigation. The Company’s obligation to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall be subject to set-off, counterclaim or recoupment of amounts owed by
Executive to the Company or its affiliates; provided, however, that in no event
shall Executive be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to Executive under Section 7 of this
Agreement.
 
(g)                 Successors; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
(h)                 Notice. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
 
If to the Company:
The Finish Line, Inc.
3308 N. Mitthoeffer Road
Indianapolis, Indiana 46235
Attention: Chairperson of the Compensation and Stock Option Committee
 
If to Executive:
 
To the most recent address of Executive set forth in the personnel records of
the Company.
 
12

--------------------------------------------------------------------------------


 
(i)                 Prior Agreements. This Agreement supersedes all prior
agreements and understandings (including verbal agreements) between Executive
and the Company and/or its affiliates regarding the terms and conditions of
Executive’s employment with the Company and/or its affiliates including, without
limitation, the Original Agreement.
 
(j)                 Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding), which relates to events occurring during Executive’s
employment hereunder. This provision shall survive any termination of this
Agreement.
 
(k)                 Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
(l)                 Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
[The remainder of this page is intentionally left blank.]

 
13

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Employment Agreement as of the day and year first above written.
 


THE FINISH LINE, INC.
                   
By:
/s/ Glenn S. Lyon   /s/ Gary D. Cohen  
Glenn S. Lyon, Chief Executive Officer
 
Gary D. Cohen


 
 
14